Citation Nr: 0927909	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  07-25 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left knee degenerative joint disease, prior to April 1, 
2009.

2.  Entitlement to an initial rating in excess of 20 percent 
for left knee instability, prior to April 1, 2009.

3.  Entitlement to an evaluation in excess of 30 percent for 
left knee degenerative joint disease, since April 1, 2009.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

R. Sparks, Law Clerk


INTRODUCTION

The Veteran served on active military duty from January 1971 
to December 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
residuals of a left knee injury and assigned a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
effective September 27, 2006.  In March 2007, the Veteran 
filed a notice of disagreement.  In a July 2007 rating 
decision, the RO continued the 10 percent rating and granted 
a separate 20 percent evaluation for instability, under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, effective September 
27, 2006.  The RO issued a ratings decision in April 2009, 
discontinuing the 10 and 20 percent evaluations and granting 
a single, 30 percent rating for degenerative joint disease.

The Veteran has alleged inability to obtain or retain 
employment due to his service-connected left knee injury.  In 
his March 2007 notice of disagreement, the Veteran reported 
that he has not been able to drive a truck since August 2006, 
and that he had to take a less paying job as a mechanic as a 
result of this.  At an April 2009 VA joints examination, the 
Veteran reported that he had lost 8 weeks of employment in 
the last year due to his illness.  In the Veteran's May 2009 
correspondence, the Veteran reported that he is no longer 
able to work because of his knee.  Such allegations are 
sufficient to raise a claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001) ("[o]nce a Veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, . . . VA must consider TDIU.").  The RO did 
not consider such a claim.  Rice v. Shinseki, 22 Vet. App. 
447, 453 (2009) (noting that a claim to TDIU benefits is not 
a free-standing claim that must be pled with specificity; it 
is implicitly raised whenever a pro se Veteran, who presents 
cogent evidence of unemployability, seeks to obtain a higher 
disability rating).  It appears that the Veteran may be 
claiming TDIU, therefore this issue is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Remand is required because consideration has not been given 
regarding whether the schedular evaluation is inadequate, 
thus requiring that the RO refer a claim to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 
22 Vet. App. 242, 243-44 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably 
raised by the record).

The Veteran submitted evidence of unemployability at the same 
time he appealed the initial disability rating for his left 
knee injury.  The Board has referred the potential TDIU claim 
to the agency of original jurisdiction to contemplate the 
Veteran's disability based on his particular circumstance.  
Rice, 22 Vet. App. at 452.  However, the question remains 
whether he is entitled to an extra-schedular rating under 38 
§ C.F.R. 3.321(b)(1).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  
Thun, 22 Vet. App. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

At the November 2006 VA joints exam, the examiner opined that 
the Veteran would have decreased ability to perform his 
occupation.  In his March 2007 notice of disagreement, the 
Veteran reported that he has not been able to drive a truck 
since August 2006, and that he had to take a less paying job 
as a mechanic as a result of this.  At the May 2007 VA joints 
exam, the examiner opined that the pain associated with the 
Veteran's degenerative joint disease would have significant 
effects on the Veteran's occupation.  At an April 2009 VA 
joints examination, the Veteran reported that he had lost 8 
weeks of employment in the last year due to his illness.  At 
the examination, the examiner noted that the Veteran's usual 
occupation would be affected significantly and that this 
would decrease the Veteran's mobility, cause him to have 
problem's lifting and carrying, decrease his strength, and 
cause him pain in the lower extremity.  The examiner noted a 
1 and 1/2 inch difference between the Veteran's left knee and 
the Veteran's right knee.  The examiner also opined as to 
changes present at the Veteran's joint, a tug lesion at the 
tibia, and ossification at the patellar and quadriceps 
tendon.  In the Veteran's May 2009 correspondence, the 
Veteran reported that he is no longer able to work because of 
his knee.

The objective evidence of record indicates that the Veteran 
wears a brace and that he has significant symptoms regarding 
his tibia and fibula.  The evidence indicates that the 
Veteran has significant pain associated with his occupation 
and his daily activities.  At all three VA joints 
examinations, the examiner's noted that the Veteran's injury 
negatively affected the Veteran's ability to perform his 
occupation.  This is highly probative as to the Veteran's 
exceptional or unusual circumstances, and to his marked 
interferences with his employment.  Also, the Veteran has 
consistently made statements that his employability and his 
occupation have been affected by his injuries.  All three VA 
joints exams show that the Veteran has been taking 
hydrocodone in order to compensate for the pain, however, in 
May 2009 the Veteran indicated that the pain medication was 
not enough to compensate for his pain resulting from his 
condition.  The Veteran has indicated that his left knee 
injury has rendered him unemployable, and the VA examiner 
indicated that the Veteran's usual occupation would be 
affected significantly.  Thus, the Board's only recourse is 
to remand the claim to the RO and request that the claim be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for consideration 
under the applicable extra-schedular principles.  38 C.F.R. § 
3.321(b)(1) (2008); see Thun, 22 Vet. App. at 113 (noting 
that extraschedular consideration may be warranted for 
disabilities that present a loss of earning capacity that is 
less severe than one where the Veteran is totally 
unemployable).

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's increased rating 
claim to the Under Secretary for Benefits or 
the Director of Compensation and Pension 
Service for extra-schedular consideration 
under.  38 C.F.R. § 3.321(b).  Either the 
Under Secretary or the Director must review 
the evidence of record to determine whether 
the Veteran's service-connected knee 
disability has created marked interference 
with employment or frequent periods of 
hospitalization warranting an extra-
schedular rating.  A review of the claims 
file is required.

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The Veteran and his representative 
should be afforded the applicable time 
period in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



